Citation Nr: 0002869	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
urinary tract infection, and, if so, whether service 
connection is warranted for this condition.

2.  Entitlement to service connection for yeast vaginitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
October 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, in pertinent part, denied the 
above claims.

A rating decision of November 1987 denied service connection 
for "urinary tract infection and yeast vaginitis."  A 
decision of a duly-constituted rating agency or other agency 
of original jurisdiction is final and binding as to all field 
offices of the Department as to written conclusions based on 
evidence on file at the time the appellant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  However, in this 
case, there is no evidence showing that the veteran was 
properly notified of the denial of service connection for 
vaginitis.  A copy of the notification letter is not of 
record.  It is clear that such a letter was sent in December 
1987, since the veteran's notice of disagreement in May 1988 
referenced such a letter.  However, she only referenced a 
denial of service connection for urinary tract infection.  
There is no evidence showing that she was also notified of 
the denial of service connection for vaginitis.  A disallowed 
claim does not become a final determination where VA has 
failed to procedurally comply with statutorily mandated 
requirements, including written notification of the decision.  
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); see also 
Hauck v. Brown, 6 Vet. App. 518, 519 (1994); Best v. Brown, 
10 Vet. App. 322, 325 (1997).  Since the November 1987 
decision is not final as to vaginitis, the veteran is not 
required to submit new and material evidence to reopen her 
claim.  Therefore, the correct issue is entitlement to 
service connection for vaginitis, not whether new and 
material evidence has been submitted to reopen a claim for 
service connection for vaginitis, and the issue on appeal has 
been recharacterized as shown above.

In October 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At the hearing, 
the veteran submitted additional evidence.  As she has waived 
the RO's consideration of this evidence, the case need not be 
remanded to the RO for consideration and the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1999).

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, the evidence of record includes the veteran's 
statements in her March 1998 substantive appeal that she 
believes that she is entitled to service connection for 
hematuria, tinnitus, and a heart murmur.  The Board notes 
that the claim for service connection for a heart murmur was 
previously denied.  The veteran's statements clearly raise 
claims for service connection for these conditions.  None of 
these claims is currently before the Board since they have 
not been adjudicated by the RO and are not otherwise 
intertwined with the claims on appeal.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
these issues are referred to the RO for appropriate action.

The veteran has repeatedly submitted statements indicating 
her disagreement with the fact that she was not provided a 
Medical Board prior to her discharge from service and 
requesting that VA investigate this matter.  The veteran is 
advised that VA, including the Board, has no jurisdiction 
over such issues, and she should contact the Department of 
the Army if she feels that there is any action she wishes to 
pursue.


FINDINGS OF FACT

1.  In a June 1991 rating decision, the RO found that the 
veteran had not submitted new and material evidence to reopen 
her claim for service connection for urinary tract infection.  
The veteran was notified of that decision in June 1991 and 
did not appeal. 

2.  Some of the evidence received since 1991 in support of 
the veteran's attempt to reopen her claim for service 
connection for urinary tract infections is material.

3.  There is medical evidence showing a current urinary tract 
infection. 

4.  The veteran was treated for urinary tract infections 
during service.

5.  There is no medical evidence of a nexus, or link, between 
the current urinary tract infection and any disease or injury 
during service, and the claim to service connection for 
urinary tract infections is not plausible.

6.  The veteran's claim for service connection for vaginitis 
is plausible, and the RO has obtained sufficient evidence for 
correct disposition of this claim.

7.  The veteran was diagnosed with yeast vaginitis during 
service, and she continues to suffer from this condition, 
which the medical evidence establishes is as likely as not 
related to her military service.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision that found that the veteran 
had not submitted new and material evidence to reopen her 
claim for service connection for urinary tract infection is 
final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1999).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for urinary tract 
infection is reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for urinary tract 
infection is not well grounded, and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for yeast vaginitis is 
well grounded, and VA has satisfied its statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

5.  The veteran incurred chronic vaginitis during her 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Urinary tract infection

A November 1987 rating decision, inter alia, denied service 
connection for urinary tract infections as not shown upon 
separation from service except by history.  The veteran's 
service medical records showed treatment for urinary tract 
infections in 1981 and 1987.  She underwent a VA physical 
examination in 1988, wherein she denied any current problems 
due to a urinary tract infection.  The veteran perfected her 
appeal as to the November 1987 rating decision, and a 
December 1989 Board decision, inter alia, denied service 
connection for urinary tract infection, finding that there 
was no evidence showing that the veteran had had chronic 
urinary tract infections since the inservice acute and 
transitory episodes. 

In May 1991, the veteran requested that this claim be 
reopened.  The RO obtained her VA outpatient records for 
treatment between March 1990 and May 1991.  A June 1991 
rating decision found that this evidence was not material and 
did not serve to reopen this claim.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  A letter from the RO, 
advising the veteran of the June 1991 decision and of 
appellate rights and procedures, was issued in June 1991.  
She did not disagree with that decision; therefore, it is 
final.  38 U.S.C.A. § 7105 (West 1991). 

In November 1996, the veteran requested that this claim be 
reopened.  In order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  She was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is a provision that a veteran "may utilize" because it 
provides "a substitute way" of proving service 
connection)).

The evidence received subsequent to June 1991 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since June 1991, the following 
evidence has been received:  (1) the veteran's contentions, 
including those raised at a personal hearing in October 1999; 
(2) VA outpatient records for treatment between 1988 and 
1998; (3) private records from the University of Alabama, 
Auburn Family Care, Dr. William Waller, Montgomery Surgical 
Associates, Baptist Surgery Center, Alabama Neurological 
Clinic, Dr. Nancy Newman, LabSouth, and American Family Care 
for treatment between 1990 and 1998; (4) the report of a VA 
physical examination conducted in 1995; and (5) service 
medical records.

To the extent that the veteran contends that she suffers from 
chronic urinary tract infections that are related to similar 
infections during service, this evidence is not new.  Prior 
to 1991, she had submitted detailed statements concerning 
such allegations.  She has not submitted any new contentions 
regarding this condition; she has merely, at best, repeated 
her prior assertions.  This evidence is cumulative of 
evidence associated with the claims file at the time of the 
June 1991 rating decision and is not new for purposes of 
reopening a claim.

With the exception of some copies of VA outpatient records 
and treatment records from the University of Alabama that 
were previously associated with the claims file, the rest of 
the evidence received since 1991 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(1999).

The Board concludes that the veteran has submitted material 
evidence concerning her claim for service connection for 
urinary tract infection.  The basis of the Board's denial in 
1989 was that there was no evidence showing that the veteran 
had had any urinary tract infections since the inservice 
incidents.  New evidence has been obtained that shows several 
abnormal laboratory results in 1989 and 1990 (i.e., the 
presence of bacteria and white blood cells in the veteran's 
urine), suggesting the presence of urinary infections soon 
after the veteran's separation from service.  The new 
evidence also shows post-service diagnoses of urinary tract 
infections.  This evidence bears directly and substantially 
on the specific matter under consideration (i.e., entitlement 
to direct service connection), and it is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Accordingly, the Board concludes that this evidence is new 
and material evidence, and the claim for service connection 
for urinary tract infection must be reopened.

Despite the additional evidence, the reopened claim is not 
well grounded.  See Elkins.  There is evidence of a current 
disability, in that a diagnosis of a urinary tract infection 
was rendered in October 1999, and there is also evidence of 
incurrence of a disease during service, in that the veteran 
was treated for urinary tract infections.  However, there is 
no medical evidence of a nexus, or link, between any 
inservice disease or injury and the current urinary tract 
infection.

The veteran's inservice urinary tract infections were clearly 
acute and transitory, in that she was only treated on 2-3 
occasions for such infections during her seven years of 
military service, and her separation examination did not show 
that she had an infection upon separation from service.  The 
post-service medical evidence does show abnormal urinalyses 
in 1989, 1990, and 1991.  However, no medical professional 
indicated at that time that these findings were indicative of 
a chronic urinary tract disorder, and, in fact, in May 1991, 
an examiner concluded that, despite the veteran's complaints, 
there was no evidence of active urinary pathology.  Although 
some urinalyses continued to show abnormal findings on 
occasion since 1991, the treatment records do not show a 
further diagnosis of a urinary tract infection until 1999.  
At no time has a medical professional indicated that the 
veteran's urinary tract infections are chronic or that this 
condition is in any manner related to her military service or 
began during service.  

The veteran has claimed that she has had continuity of 
symptomatology since service with respect to her urinary 
tract infections.  However, any contentions as to continuity 
of symptomatology, standing alone, are not plausible.  The 
medical evidence of record that dates from 1988 until 1999 
fails to show diagnosis of chronic urinary tract infections 
despite the veteran's continued complaints and despite 
occasional abnormal findings upon urinalysis.  Moreover, 
there is no competent medical opinion of record associating 
the post-service urinary tract infections or abnormal 
urinalyses with any prior symptoms the veteran may have 
experienced.  Cf. Savage, 10 Vet. App. at 497. 

The only evidence linking the veteran's current urinary tract 
infections to her military service consists of her current 
statements.  Even accepting her statements as true, she 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) by 
simply presenting her own opinion.  She does not have the 
medical expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that this claim is not well 
grounded.

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist her in developing facts pertinent to the 
claim, including providing her a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete her application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran has not alleged that any medical records exist that 
would contain medical opinions associating the claimed 
urinary tract infections with her period of service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that her claim for service 
connection for urinary tract infection is plausible, the 
claim must be denied as not well grounded.  Dean v. Brown, 8 
Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

B.  Yeast vaginitis

As discussed in the introduction above, the RO's 1987 denial 
of entitlement to service connection for vaginitis did not 
become final, because there is no evidence showing that the 
veteran was notified of it.  In the rating decision on 
appeal, the RO improperly addressed the issue as whether new 
and material evidence had been submitted to reopen this 
claim.  Therefore, the issue of entitlement to service 
connection for yeast vaginitis on the merits was not 
adjudicated by the RO.  The Board's consideration of this 
issue in the first instance is not, however, prejudicial to 
the veteran because this decision is favorable to her.  
Therefore, it is not necessary to remand this claim to the RO 
for adjudication.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

This claim is well grounded.  The veteran's service medical 
records showed treatment for vaginitis on numerous occasions.  
She has been diagnosed with this condition several times 
since her separation from service (i.e., 1988, 1989, 1990, 
1992, and 1997), providing continuity of symptomatology.  
Assuming the credibility of this evidence, it is sufficient 
to create the plausibility of a valid claim. 

The veteran having stated a well-grounded claim, the 
Department had a duty to assist her in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, the veteran was not provided a VA 
examination.  However, sufficient evidence is of record to 
decide the claim favorably.  Therefore, no further assistance 
is required.  

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
The service medical records showed treatment for vaginal 
infections, including yeast vaginitis, on at least half a 
dozen occasions.  In the first few years after her separation 
from service, she was treated for vaginal infections on two 
occasions in 1988, three occasions in 1989, four occasions in 
1990, and three occasions in 1992.  Rather than the veteran 
simply recounting a history of having such vaginal 
infections, laboratory tests were repeatedly positive for 
either the presence of yeast or fungus.  This is sufficient 
to establish chronicity, and a medical professional concluded 
that the veteran had "recurrent" yeast infections in 1990.  
She has continued to suffer from recurrent vaginal 
infections, most recently in 1997. 

The evidence is, at the very least, in equipoise regarding 
the veteran's claim since it indicates that she was treated 
for yeast vaginitis during service, and she has continued to 
suffer chronically from this condition since.  Accordingly, 
she is entitled to the application of the benefit of the 
doubt, see 38 U.S.C.A. § 5107(b), and the Board finds that 
she incurred yeast vaginitis as a result of her military 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 and 3.304 (1999).


ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for urinary tract 
infection, the claim is reopened, and, to that extent, the 
appeal is granted.

Entitlement to service connection for urinary tract infection 
is denied.

Entitlement to service connection for yeast vaginitis is 
granted.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

